Citation Nr: 0706497	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-08 676A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for skin disease.  

2.  Entitlement to service connection for claimed skin 
disease.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected arthritis of the left knee.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  During part of that time, he performed service in 
the Republic of Vietnam.  

This case was previously before the Board of Veterans' 
Appeals (Board) on several occasions, the last time in 
September 2005 when it was remanded for further 
development.  

The veteran appeared at hearing in July 2004 before an 
Acting Veterans Law Judge who is no longer employed at the 
Board.  

In November 2006, in response to an inquiry from the RO, 
the veteran indicated that he did not want an additional 
hearing.  

The now reopened claim of service connection for skin 
disease is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In an unappealed rating decision, dated in October 
2000, the RO found that new and material evidence had not 
been submitted to reopen the claim of service connection 
for skin disease.  

2.  The evidence associated with the record since the RO's 
October 2000 decision is neither cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The service-connected left knee disability is shown to 
be manifested by complaints of pain and moderate crepitus, 
but a functional loss with flexion limited to more than 45 
degrees or extension limited to 10 degrees is not 
demonstrated; left knee degenerative changes including the 
residuals of an old bone infarct of the distal left femur 
and proximal tibia are shown to be productive of a 
disability picture that is more appropriately rated as 
impairment of the femur with moderate knee disablement.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
the claim of service connection for skin disease.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

2.  The criteria for the assignment of an increased rating 
of 20 percent, but not higher for the service-connected 
left knee disability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 
5255, 5260, 5261 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his request to reopen the claim of service connection for 
skin disease and his claim for an increased rating for the 
service-arthritis of the left knee.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

In letters, dated in August 2001, March 2002, and January 
2006, the RO informed the veteran that in order to 
establish service connection for skin disease, there had to 
be competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In letters, dated in May 2003, and January 2006, the RO 
informed the veteran that, in order to establish an 
increased rating for his service-connected left knee 
disability, the evidence had to show that such disability 
had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the 
Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  

Moreover, the SOC and SSOC's notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Following such notices, the RO granted the veteran 
additional time to develop the record; and thereafter, the 
RO readjudicated the veteran's appeal.  Thus, with respect 
to his request to reopen a claim of service connection for 
skin disease and his claim for an increased rating for 
arthritis of the left knee, the veteran has had ample 
opportunity to participate in the development of his 
appeal.  

In evaluating the record, the Board notes that this is not 
the veteran's first claim of service connection for skin 
disease.  Such a claim has been denied by the RO 
previously, most recently in October 2000.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Therefore, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  38 C.F.R. § 3.156.  VA must notify a claimant of 
the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought 
by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The RO addressed those concerns in its letters of August 
2001 and March 2002.  

In considering the veteran's appeal, the Board is also 
aware of the need to notify the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, VA has failed to provide the veteran such 
notice.  

However, the failure to do so is not prejudicial with 
respect to his request to reopen a claim of service 
connection for skin disease and his claim for an increased 
rating for arthritis of the left knee.

Although the claim for service connection for skin disease 
is reopened below, a final decision on the merits of the 
appeal has not been reached.  Therefore, the need to notify 
the veteran in regard to a potential disability rating and 
a potential effective fate for the award of benefits is 
addressed in the REMAND section below.  

Although the veteran has been notified of the criteria for 
an increased rating for his service-connected left knee 
disability, he has not been notified of the effective date 
should an increased rating be assigned.  However, since the 
increased rating claim has been granted, it is the 
responsibility of the Agency of Original Jurisdiction 
(here, the RO) to address any notice defect with respect to 
the rating and effective date elements when effectuating 
the award.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  Indeed, he 
has not identified any further outstanding evidence (that 
has not been sought by VA), which could be used to support 
any of his claims.  

In this regard, the Board notes that in July 2004, the 
veteran had a hearing at the before an Acting Veterans Law 
Judge who is no longer employed by the Board.  

In November 2006, the Board advised the veteran that he had 
the right to have another hearing before the Board.  
However, the veteran declined to exercise that right.  
Therefore, no further action will be taken to schedule an 
additional hearing.  

In fact, given the efforts by the RO to develop the record, 
there is no reasonable possibility that further development 
would lead to any additional relevant evidence with respect 
the veteran's claims.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with those claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing 
prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of those claims.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

A.  Service Connection for Skin Disease

The veteran seeks service connection for skin disease, 
primarily as a result of his exposure to Agent Orange in 
the Republic of Vietnam.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

By virtue of his service in the Republic of Vietnam, the 
veteran is presumed to have been exposed to Agent Orange.  
3.307(a)(6)(iii).  

The following diseases are presumed to be the result of 
such exposure:  chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

However, a presumption of service connection for a 
particular disability based on exposure to Agent Orange 
does not attach, unless specifically so determined by the 
Secretary of VA.  See 59 Fed. Reg. 341 (1994); 61 Fed. Reg. 
41,442 (1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); and 67 
Fed. Reg. 42,600 (June 24, 2002).  That fact, however, does 
not preclude the veteran from showing a direct link between 
the disability in question and service.  38 C.F.R. 
§ 3.303(a); Combee v. Brown. 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

As noted, the claim of service connection for skin disease 
was previously denied by the RO in October 2000.  

The additional evidence on file at that time included the 
service medical and personnel records; his original claim 
(VA Form 21-526, received in August 1985) of service 
connection; a report of a VA examination in December 1885; 
reports of VA Agent Orange Protocol examinations in April 
and May 2000; the report of a state vocational 
rehabilitation examination; and a July 2000 decision from 
an Administrative Law Judge, granting Social Security 
benefits.  

In April 2001, the RO received the veteran's request to 
reopen his claim of service connection for skin disease.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.  

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  

When the veteran requested that the RO reopen his claim, 
new and material evidence was that which had not previously 
been submitted to VA decision makers, and which bore 
directly and substantially upon the specific matter under 
consideration.  Such evidence was neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled was so significant that it had to be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In August 2001, the VA published changes with respect to 
the definition of new and material evidence and the 
development of associated cases.  66 Fed. Reg. 45620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326(a)).  

However, such changes were only effective for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620, 45630-32 
(August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  Inasmuch as the veteran's claim 
was filed before that date, the changes with respect to new 
and material evidence are not applicable in this case.  

The evidence added to the record since the RO's October 
2000 decision includes VA medical records reflecting the 
veteran's treatment through February 2006; the transcript 
of the July 2004 hearing and the report of a VA 
dermatologic examination performed in February 2006.  

Such evidence is new in the sense that it has not 
previously been before the VA.  It is also material in that 
it bears directly and substantially upon the specific 
matter under consideration.  

Indeed, the hearing testimony suggests that veteran was 
treated for skin problems by VA almost immediately after he 
left service and that such treatment continued through the 
mid-1970's.  

Such evidence, by itself or in connection with evidence 
previously assembled is so significant that it has to be 
considered in order to fairly decide the merits of the 
claim of service connection for skin disease.  

As such, the Board finds that new and material evidence has 
been submitted to reopen the veteran's claim.  


B.  Increased Rating for the Service-connected Arthritis of 
the Left Knee

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for 
Rating Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 
(2006).  

Arthritis due to trauma, substantiated by X-ray findings, 
is rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A 10 
percent rating is warranted when flexion is limited to 45 
degrees or when extension is limited to 10 degrees.  

A 20 percent rating is warranted when flexion is limited to 
30 degrees or when extension is limited to 15 degrees.  A 
30 percent rating is warranted when flexion is limited to 
15 degrees or when extension is limited to 20 degrees.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include a lack of normal endurance and functional 
loss due to pain and pain on use, specifically limitation 
of motion due to pain on use including that experienced 
during flare ups.  38 C.F.R. § 4.40.  Consideration is also 
given to weakened movement, excess fatigability, and 
incoordination, as well as the effects of the disability on 
the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45.  

In evaluating the veteran's claim, the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected disability.  38 C.F.R. §§ 4.1, 
4.2 (2006); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The evidence submitted in support of the veteran's appeal 
consists of VA treatment records, the reports of VA 
orthopedic examinations performed in June 2003 and February 
2006 and the transcript of a July 2004 hearing.  

During his hearing, the veteran testified that he 
experienced pain, stiffness, swelling and popping in his 
left knee and had difficulty walking and negotiating 
stairs.  

A review of the medical evidence shows that the veteran's 
arthritis of the left knee is manifested by complaints of 
pain, crepitus and limitation of motion.  However, most 
recently, the veteran was able to flex the knee to 70 
degrees without pain.  His extension of the knee lacked 
5 degrees to the midline.  

Moreover, the X-ray studies taken in July 2002 and June 
2003, showed minimal/mild degenerative joint disease.  The 
June 2003 VA examiner found that the left knee disability 
was mild in degree.  

Although the veteran reports daily flare-ups with prolonged 
sitting or standing, the most recent VA examination found 
that the veteran's range of left knee motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  

There in no evidence of associated heat, discoloration, 
deformity, instability, incoordination or swelling.  The 
recent VA examiner stated that X-ray studies did not show 
any interval deterioration in the left knee, although they 
did mention patellar spurring.  

Significantly, however, the earlier studies were noted to 
have shown the residuals of an old bone infarct at the 
distal left femur and proximal left tibia.  Given these 
changes and the veteran's complaints of knee pain and 
findings of crepitus and limited motion, the Board finds 
the service-connected left knee disability picture is shown 
to more nearly approximate that of fracture residuals 
manifested by malunion of the femur with moderate knee 
impairment.  As such, an increased rating of 20 percent is 
for application under the provisions of Diagnostic Code 
5255.  

The record shows that the veteran was taking increasing 
doses of Tylenol and aspirin for pain.  However, the 
veteran's left knee manifestations do not warrant a higher 
rating based on severe disability.  



ORDER

As new and material evidence has been presented to reopen 
the claim of service connection for skin disease, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

An increased rating of 20 percent for the service-connected 
left knee disabilty is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

In light of the foregoing, VA may proceed to evaluate the 
merits of the veteran's claim of service connection for 
skin disease.  Elkins.  It would be premature for the Board 
to take such action, as it could result in prejudice to the 
veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); VAOPGCPREC 16-92.  

During his hearing in July 2004, the veteran testified that 
in 1969 and 1970 he had treated at the VA medical facility 
in New York City.  He also testified that in 1974 and 1975, 
he had been treated by VA in Augusta, Georgia.  However, 
those records have not been requested.  

Not only is the record incomplete, the RO has not had the 
opportunity to review additional evidence received in 
support of the claim of service connection for skin 
disease.  

In April 2006, the RO received additional VA treatment 
records in support of the veteran's appeal.  However, the 
veteran has not waived his right to have them first 
considered by the RO.  38 C.F.R. § 20.1304(c).  

Finally, the Board notes that on March 3, 2006, during the 
pendency of the appeal, the United States Court of Appeals 
for Veterans Claims (Court) held, in part, that in claims 
of service connection, VA had to notify the veteran of the 
type of evidence necessary to establish a disability rating 
or effective date should service connection be granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, VA has not provided the veteran with such 
notice.  

Accordingly, this remaining matter is REMANDED to the RO 
for the following actions:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date should service 
connection be granted for skin disease.  
Dingess/Hartman.  

2.  The RO should take appropriate 
steps to obtain VA medical records 
referable to any treatment of the 
veteran in New York, New York in 1969 
and 1970.  Also the RO should request 
that VA in Augusta, Georgia provide and 
records of the veteran's treatment in 
1974 and 1975.  The RO also should 
request that VA provide medical records 
reflecting his treatment since November 
2004.  

3.  Following completion of all 
indicated development, the RO should 
readjudicate the reopened claim of 
service connection for a skin disorder 
in light of all the evidence of record.  
If any benefits sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative must be 
furnished an SSOC and afforded an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  The 
veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


